Citation Nr: 1519340	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder secondary to a service-connected heart disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E. 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran was a member of the Texas Army National Guard from March 1964 to February 1965, with a period of active service from June 1964 to December 1964.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Certain aspects of the appealed matters were decided and the remaining issues were remanded by the Board for additional development in September 2011, August 2013, April 2014 and September 2014. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.  The Veteran provided testimony at a July 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In an August 2013 decision the Board denied service connection for PTSD.  In April 2014 the Board denied direct service connection for a non-PTSD psychiatric disorder.  Thus, the remaining issue is entitlement to service connection for a non-PTSD psychiatric disorder secondary to a service-connected heart disorder.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2015 VA examination addendum opinion the examiner opined that the Veteran's mental health condition is not due to his medical condition.  Among other shortcomings, the opinion provided does not address the matter of whether it is at least as likely as not that the Veteran has a psychiatric disorder that is aggravated by his service-connected heart disorder, as was requested in the Board's September 2014 remand.  The Veteran should be afforded a new examination and opinion that is in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).     

In addition, on remand, the AOJ should seek to obtain any additional relevant records of treatment that have not been previously received.  See 38 U.S.C.A. § 5103A(a)-(c).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, as to whether it is at least as likely as not that the Veteran's current non-PTSD psychiatric disorder that is 1) caused by or proximately due to his service-connected heart disorder or (ii) aggravated (chronically worsened) by his service-connected heart disorder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

